Case: 20-10146      Document: 00515517662         Page: 1    Date Filed: 08/06/2020




            United States Court of Appeals
                 for the Fifth Circuit                          United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                                                  August 6, 2020
                                No. 20-10146                      Lyle W. Cayce
                             Conference Calendar                       Clerk


 United States of America,

                                                            Plaintiff—Appellee,

                                     versus

 Kenneth David Scott, also known as Zilla,

                                                        Defendant—Appellant.



                 Appeal from the United States District Court
                     for the Northern District of Texas
                          USDC No. 1:19-CR-61-1


 Before King, Southwick, and Ho, Circuit Judges.
 Per Curiam:*
        The attorney appointed to represent Kenneth David Scott has moved
 for leave to withdraw and has filed a brief in accordance with Anders v.
 California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th



        *
          Pursuant to 5TH CIRCUIT Rule 47.5, the court has determined that this
 opinion should not be published and is not precedent except under the limited
 circumstances set forth in 5TH CIR. R. 47.5.4.
Case: 20-10146       Document: 00515517662        Page: 2     Date Filed: 08/06/2020




                                  No. 20-10146


 Cir. 2011). Scott has filed a response. The record is not sufficiently
 developed to allow us to make a fair evaluation of Scott’s claims of ineffective
 assistance of counsel; we therefore decline to consider the claims without
 prejudice to collateral review. See United States v. Isgar, 739 F.3d 829, 841
 (5th Cir. 2014).
        We have reviewed counsel’s brief and the relevant portions of the
 record reflected therein, as well as Scott’s response. We concur with
 counsel’s assessment that the appeal presents no nonfrivolous issue for
 appellate review.     Accordingly, the motion for leave to withdraw is
 GRANTED, counsel is excused from further responsibilities herein, and
 the APPEAL IS DISMISSED. See 5TH CIR. R. 42.2.




                                        2